DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The two IDS received on August 31, 2021 are proper and are being considered by the Examiner.
Drawings
The drawings received on February 22, 2021 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 6, 9-11, 13, 23-25, 27, 28, 64, 65, 68, 71, 79, 86, and 87 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the PCR inhibitor blocker is recited as being provided at about 0.4% to about 4% (w/v), but fails to mention what the volume consist of resulting in the ambiguity of whether the volume is of the entire volume of the composition, or the volume of the PCR inhibitor blocker contained in its own volume separately.  If the PCR blocking inhibitor is provided to the mixture at its own 0.4-4% (w/v), then the claim becomes indefinite since the final volume of the composition, reaction mixture, and composition in the kit are not recited, resulting in the concentration of the PCR blocking inhibitor present indeterminable.
Claims 64 and 71 are indefinite for the same reason.
Claims 13, 25, and 27 are indefinite for analogous reasons in that they also recite concentration based (ng/L or U/L), but do not provide whether L is based on the entirety of the composition or provided at its own separate concentration into the composition.
Claim 24 is similarly indefinite because it is unclear how the percent glycerol is calculated as the claim does not provide whether the percentage is (w/v) or (v/v), as well as the issues mentioned for claim 1 (if based on (w/v) or (v/v)).
Claim 4 is indefinite because the conjunction used in the Markush group is, “or.”  The usage of “or” renders indefinite what members are comprised in the Markush group.
Claim 6 appears to contain a typographical error in the phrase, “said DNA polymerase Taq DNA polymerase”.  It would appear that the word, “is” should be present between the words, “polymerase” and “Taq”.  This assumption is made for the purpose of prosecution.
Claim 28 recites the trademark, “Tween”.  Usage of a trademark renders the claim indefinite because a trademark identifies the source of the product, and not the product.  For example, Coke® is sold under the same tradename but its formulation has changed over time.
Claims 3, 4, 6, 9-11, 13, 23-25, 27, and 28 are indefinite by way of their dependency on claim 1.
Claims 65 and 68 are indefinite by way of their dependency on claim 64.
Claims 79, 86, and 87 are indefinite by way of their dependency on claim 71.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 4, 6, 9-11, 13, 25, 64, 65, 68, 71, 79, 86, and 87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,410,194 (herein, “the ‘194 patent”) in view of Ragozzino et al. (Journal of Virological Methods, 2004, vol. 121, pages 25-29) and Potter et al. (US 2003/0003452 A1, published January 2003).
With regard to instant claim 1, the ‘194 patent also claims a composition comprising:
at least one DNA polymerase (claim 1, “a thermostable DNA polymerase”); and
a plurality of PCR inhibitor blocking agents, wherein at least one of the PCR inhibitor blocking agents is a gelatin at about 0.4% to 4% (see claim 1, “combination of PCR inhibitor blocking agents comprising fish gelatin and bovine serum albumin (BSA), wherein the … fish gelatin is at a concentration of 0.05% (w/v) to 0.8% (w/v).
With regard to instant claim 9, the gelatin is fish gelatin (see above).
With regard to instant claims 10 and 11, the PCR inhibitor blocking agents also comprises BSA (see above).
With regard to instant claim 13, the BSA is at about 500 ng/L to 5000 ng/L (claim 1, “bovine serum albumin is at a concentration of 0.05 mg/mL to 0.8 mg/mL”).  It is unclear why Applicants have chosen to use a ng/uL range instead of the mg/mL range claimed in their related application, but the Office notes that 0.8 mg/mL claimed in the conflicting patent is equivalent to 800 ng/L.
With regard to instant claims 64 and 68, the composition comprises at least one primer (see claim 13, “composition … further comprising a primer pair”, also claim 14 which claim a method which adds primers and a nucleic acid template to the composition forming a reaction mixture).
With regard to instant claims 71 and 79, a kit comprising the above-discussed composition is claimed and a primer therein (see claim 13).
The ‘194 patent, while claiming a thermostable DNA polymerase in the composition, does not claim that the thermostable DNA polymerase is Taq DNA polymerase (claims 6 and 87).
The ‘194 patent does not claim a reverse transcriptase. 
Consequently, the ‘194 patent does not claim that the reverse transcriptase is M-MLV (claims 3 and 86), or the mutations which could be comprised by the M-MLV (claim 4).
The ‘194 patent does not claim a RIP (claim 25).
The ‘194 patent does not claim a labeled probe (claim 65).
Ragozzino et al. disclose a well-know method of performing RT-PCR reaction in a single tube, wherein the artisans employ a thermostable Taq DNA polymerase (page 26, section 2.3), and M-MLV reverse transcriptase (page 27, 1st column, 1st paragraph), amplifying an RNA target (page 27, 1st column, 1st paragraph).
Ragozzino et al. also teach the use of an RNAse inhibitor protein (RIP), RNase OUT™ (“One tube-one RT-PCR … Rnase OUT™”, see page 27).
Potter et al. disclose a mutant RT having mutations such as Y64, which results in a higher fidelity (section [0019] and Table 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the claims of the ‘194 patent with the teachings of Ragozzino et al. and Potter et al., thereby arriving at the invention as claimed for the following reasons.
While the reaction mixture of the ‘194 patent was drawn to a PCR reaction with the PCR inhibitor blockers, said one of ordinary skill in the art would have been motivated to employ a thermostable RT therein as the art of performing PCR, as well as one-tube RT-PCR had been well-known in the art and established, for the well-known benefit of reducing contamination and error between performing two separate reactions, as well as reducing processing times.
Given that the PCR inhibitor blockers were able to withstand the high temperature conditions involved in a typical PCR reaction, said one of ordinary skill in the art would have had a reasonable expectation of success that the reagents of the ‘194 patent would also be stable during the prior reverse transcription reaction in the one-tube RT-PCR reaction so as to perform their function in a latter PCR reaction.
In addition, the addition of RIP in a reaction mixture would also have been obvious for an RT-PCR reaction so as to preclude the RNAse from digesting the target RNA present therein.  As to the amount of Rnase OUT™ employed by Ragozinno et al., while the disclosed amount is greater than the amount of RNAse inhibitor presently claimed, it is determined that the amount of RNAse inhibitor presently claimed is within an optimization amount of reagent typically employed for the benefit of protecting RNA molecules during a reverse transcription reaction.  For example, Loisy et al. (J. of Virological Methods, 2005, vol. 123, pages 1-7) disclose the use of 2U of RNAse inhibitor in an RT-PCR assay which is about 1U, as well as being very close to the range presently being claimed.
Lastly, it would have been obvious to include a labeled probe in the mixture/composition for real-time detection of the PCR products such as TaqMan®, for the well-known advantage of quantitating the amount of target nucleic acids in a sample.
Therefore, claims of the instant application are obvious over the claims of the ‘194 patent.

Claims 23, 24, 27, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,410,194 (herein, “the ‘194 patent”) in view of Ragozzino et al. (Journal of Virological Methods, 2004, vol. 121, pages 25-29) and Potter et al. (US 2003/0003452 A1, published January 2003), as applied to claims 1, 3, 4, 6, 9-11, 13, 25, 64, 65, 68, 71, 79, 86, and 87 of  and further in view of Martinez, T.R. (U.S. Patent No. 6,509,157 B1, published January 21, 2002). 
Claims of the ‘194 and the teachings of Ragozzino et al. and Potter et al. have already been discussed above.
While the ‘194 patent explicitly claims that a detergent is present in the claimed composition (see claim 2), the ‘194 patent does not explicitly claim that the detergent is NP-40 or TWEEN (claim 28) or its concentration (claim 27).
The ‘194 patent does not claim that the composition comprises glycerol (claim 23), in the amount of 5-50% (claim 24).
Martinez disclose a well-known practice of combining glycerol in a PCR mixture (“[a]mplification were carried out in a 100 l reactions volumes containing the following reagents … HIV template DNA … 0.3 M each primer … 12.5% Glycerol”, column 11, line 63 to column 12, line 6).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the claims of the ‘194 patent, Ragozzino et al. and Potter et al., with the teachings of Martinez et al. thereby arriving at the invention as claimed for the following reasons.
As evidenced by Martinez et al., addition of reagents typically involved in a PCR reaction such as glycerol would have been an obvious consideration to add in a PCR reaction mixture, for the advantage known in the art to increase thermal stability of the polymerase and lower the temperature necessary for strand separation1, with the amount being employed by Martinez clearly overlapping that of the instantly claimed range.
With regard to the addition of the detergents TWEEN or NP-40 in the recited amount, because the ‘194 patent already claimed that the composition also comprises a detergent, inclusion of such well known detergents such as TWEEN would have been obvious to one of ordinary skill in the art.
Therefore, one of ordinary skill in the art would have been motivated to combine such well-known reagent for enhancing PCR reaction into the composition of the ‘194 patent, thereby arriving at the claimed invention.
Conclusion
	No claims are allowed. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        September 9, 2022
/YJK/
	

  			
	
	
	
	
	









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The prior art knowledge is evidenced in the product information of Sigma-Aldrich™, referencing Cheng et al. (PNAS, 1994, vol. 91, page 5695), the product information enclosed herewith.